     Case: 1:19-cv-06806 Document #: 10 Filed: 02/03/20 Page 1 of 1 PageID #:209

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Sockeye Licensing TX LLC
                                       Plaintiff,
v.                                                        Case No.: 1:19−cv−06806
                                                          Honorable Sara L. Ellis
Compal Electronics Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 3, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to notice of voluntary
dismissal, the Court dismisses this action without prejudice. Civil case terminated. Mailed
notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
